On behalf of the Government and people of Togo, I should
like to convey very sincere condolences and feelings of
compassion to the people and the Government of India, who
have been so harshly afflicted by a cruel catastrophe.
Allow me first of all to discharge the pleasant duty of
expressing to you, Mr. President, the warm congratulations
of the Togo delegation on the unanimous confidence that has
been invested in you by dint of your assumption of the lofty
and noble task of conducting the debates of the current
session. You can count on my delegation’s full cooperation
in the performance of the weighty responsibilities that fall to
you.
My delegation also congratulates the outgoing
President, His Excellency Mr. Stoyan Ganev, who with great
mastery and skill led the work of the forty-seventh session
to success.
To our Secretary-General, His Excellency
Mr. Boutros Boutros-Ghali, I also wish to pay a well-
deserved tribute for the remarkable work he has been
carrying out since his election to the head of our
Organization. I should also like to reiterate to him our very
sincere gratitude for his constant and tireless efforts to
enhance the effectiveness of the Organization, particularly in
the field of peace-keeping and the maintenance of
international peace and security. The firm determination he
has displayed in the restructuring of the United Nations to
better adapt it to present-day realities has also won our
admiration.
Our Organization is growing steadily, bringing us ever
closer to the goal of universality envisaged in the Charter of
San Francisco. Togo bids welcome to the new Members
that have joined the Organization this year, and we express
to them our willingness to work in concert with them in
building a world of greater justice and solidarity.
The prevailing situation in the world today does not live
up to the expectations engendered by the changes that
Forty-eighth session - 4 October l993 25
took place at the beginning of this decade. The hope of
universal renewal characterized by the building of a world
of peace, prosperity and justice, marked by reliable solidarity
and more active cooperation among nations, has been slow
in taking concrete form.
The grim picture seen in the tragedies unfolding before
our eyes in Somalia, Liberia, Angola, Bosnia and
Herzegovina and elsewhere, as well as the persistence of the
international economic crisis, leads one to believe that the
future of the world is not as rosy as we had hoped. The
new order is still rather nebulous.
Nevertheless, we welcome the growing involvement of
the Organization in settling the various crises facing the
world. This bears witness to its new vitality and reflects the
growing confidence that Member States place in multilateral
cooperation.
A year ago we noted from this same rostrum the
upheavals that had occurred in recent years throughout the
world, particularly in Europe, Asia and Africa. Those signs
of the times were then said to exemplify the determination
of peoples to gain more freedom and full participation in the
management of political affairs.
Today, more than ever before, those peoples are still
searching for that era of freedom, peace and justice that only
democracy, stripped of all disguise and based on clearly
understood and assimilated multi-party systems, can provide
them, with the support of the international community,
though without the need to yield to the temptation of
imposing a uniform model.
This emancipation movement, to which the African
peoples did not hesitate to adhere, has met with different
fortunes in its various manifestations. While in certain
countries the transition towards democracy has unfolded
somewhat smoothly and has made it possible to bring about
genuine changes, in others the process has hardly achieved
the objectives so earnestly desired. This is true in some
countries of the African continent that, because of a lack of
understanding between the various players, face enormous
difficulties that rend the fabric of society. Because of this
lack of understanding, the aspiration of the African peoples
to more freedom and democracy, though a legitimate one,
has unfortunately given rise here and there to a new type of
problem, on top of the continent’s usual troubles.
It is unfortunate that my country, Togo, has surely paid
a heavier price than others in the ineluctable march towards
democratization. Indeed, no one can know the pain and
sorrow of our people’s path in its progress towards
democracy. Many difficulties arising from serious
misunderstandings between the players in national political
life regarding what democratization involves have dealt a
heavy blow to the democratic process, which we had all
hoped with all our hearts would be a peaceful one. This has
led to a rare outbreak of political violence, which has
ravaged the whole of the national territory, unleashed serious
disruptions in the nation and displaced populations.
In the face of this worrisome situation that was
threatening national cohesion, the Government, anxious to do
everything it could to bring the transition to culmination as
quickly as possible, has made numerous efforts to find a
solution to the political crisis in which our country was
plunged. In this spirit, it has done everything it can to
combat violence and insecurity by deploying the public
security forces in order to ensure, throughout the territory,
the peace and order that are indispensable for the free
movement of peoples and goods and the proper conduct of
social, economic and political activity before, during and
after the electoral consultations.
However, I hardly think it necessary to go on at great
length on this situation, because we were offered the means
of a solution, and we did not fail to seize it. Thus, the
people of Togo have regained the hope and calm they so
needed in order to regain their confidence.
The elections of last 25 August - which were held, by
and large, in a calm and serene atmosphere and transparency
and in the presence of international observers - allowed our
people democratically to appoint the first President of the
Fourth Togolese Republic. Re-elected with a large majority
of the votes cast, the outgoing President, General Gnassingbé
Eyadema, set as his main task to work tirelessly, in full
respect of human rights, for national reconciliation and the
recovery of the country’s economy, ruined by more than two
years of turbulent transition. He therefore called upon the
sons of the nation to start with a clean slate, to forgive
themselves and unite in the struggle for the democratic
process and the restoration of the country, in the interests of
all. Certainly, some problems remain, but such problems are
inherent to any apprenticeship. It is thus possible now to
hope that Togo will be restored to its former health.
26 General Assembly - Forty-eighth session
In this connection, I am pleased to point out that, with
regard to the forthcoming legislative elections, the
Government has already taken steps to resolve all the
technical problems connected with the organization of the
elections so as to ensure that they are held in the greatest
possible transparency. Aware that democracy requires the
cooperation of all in the management of the polity’s affairs,
the Government intends to spare no effort to ensure the
opposition’s participation in the forthcoming legislative
elections.
Our delegation should emphasize here the very useful
role played by friendly countries in the search for a
successful solution to the crisis in our country. I therefore
take the opportunity to thank from this rostrum all those
who, from near or far, contributed to our achievement of that
result. Our feelings of deep gratitude go out particularly to
the people, the Government and the Head of State of
Burkina Faso, Mr. Blaise Compaoré, who applied all their
talents to bring about that which, several months earlier, still
seemed impossible: bring our Togolese brothers around a
negotiating table and lead them to reach agreement.
I also wish to welcome the sustained action undertaken
by France, the Federal Republic of Germany and the United
States of America, whose mediation contributed to the
favourable outcome of the initiatives. My Government is
particularly grateful to the United Nations and to the
Organization of African Unity, whose observers in the field
made a very valuable contribution to the proper holding of
the elections of 25 August 1993. It is to be hoped that the
result of this process will be the restoration of national
cohesion, allowing the Togolese henceforth to enjoy their
rights fully and in all tranquillity, including their right to
fundamental freedoms and to development.
The World Conference on Human Rights, held in
Vienna from 14 to 25 June 1993, seems to have been an
effort to produce international consensus on the further
promotion, protection and defence of human rights. That
meeting enshrined the axiom, henceforth shared by all, that
development, democracy and human rights form an
indissociable triad.
But can we speak objectively of the effective enjoyment
of human rights in the case of a population whose standards
of living are below the necessary minimum? The rights to
food, education and adequate health care are in fact denied
to the citizens of our developing countries, above all because
of an unfavourable international economic situation. The
first among human rights is the right to life - a decent life.
Therefore, in the framework of promoting and protecting
human rights, it is necessary to redouble efforts to help the
developing countries to assume their responsibility to
contribute to the full flowering of the individual.
My country, which is deeply devoted to respect for the
human person and determined to build a State of law, has
assumed as its own - by including them in its new
Constitution, adopted by referendum on 27 September 1992 -
the fundamental principles of democracy and those linked
to the protection and promotion of human rights. Once
again, I should like to affirm before this Assembly that Togo
is firmly committed to all universal values encompassing the
protection and enjoyment of rights inherent to the human
person. It is thus with faith and conviction that I aver that
the difficulties of adapting national legislation to
international norms and the various approaches available in
no way detract from the duty of each State to contribute to
the tangible and irreversible progress of the cause of human
rights throughout the world.
The end of the cold war and the disappearance of
ideological antagonisms have not yet made it possible to
usher in the genuine era of peace to which the world aspired,
despite the encouraging prospects these changes seemed to
offer. Indeed, narrow nationalism, religious fanaticism,
ethnic rivalry and hegemonism have resurfaced,
unfortunately plunging certain parts of the world into
turmoil.
Thus, in Africa, the situation remains disquieting
despite the praiseworthy efforts of the United Nations and
the Organization of African Unity to settle the conflicts
ravaging the continent. In Angola, it is unfortunate that war
persists and continues to claim many victims, despite the
initiatives made to induce the belligerent brothers to lay
down their arms. I express the hope that both protagonists,
overriding all other considerations, make as their main goals
the re-establishment of peace and the higher interests of the
Angolan people, and renounce the use of force and find a
final and negotiated solution to the conflict.
In South Africa, the positive progress achieved -
particularly the fixing of 27 April 1994 as the date for the
holding of the first multiracial elections - clearly demonstrate
that the emergence of a democratic non-racial society in that
country is near at hand. In that spirit, Togo welcomes the
adoption in Cape Town on 23 September by the three houses
of the South African Parliament of a bill instituting a
transitional executive council entrusted with helping and
controlling governmental activities up to the elections.
Forty-eighth session - 4 October l993 27
However, the noteworthy progress made recently
towards the complete and final dismantling of the apartheid
system has been unable to disguise the various acts of
violence, aggression, confrontation and assassination that
have become daily features of South African political and
social life. This increased violence, inspired and cunningly
maintained by groupings opposed to change, should prompt
the international community to do all in its power to ensure
the irreversibility of the process under way.
The Togolese Government takes note with interest of
the appeal made on 24 September by the President of the
African National Congress, Mr. Nelson Mandela, for the
lifting of economic sanctions against South Africa. It is our
hope that this measure will help to accelerate the democratic
process in that country.
In Somalia, the deployment of the United Nations
Operation has made it possible to alleviate the suffering of
the population. My delegation, while welcoming the efforts
of the United Nations to restore normal living conditions,
expresses its grave concern at the enormous loss of life
among the civilian populations and the Blue Helmets alike.
Given the present delicate situation there, it is
important, as the Security Council unanimously urged on 22
September, to redouble efforts to reach a political settlement.
To that end, we cannot overemphasize the need to do
everything possible to fulfil the objectives of the United
Nations Operation in Somalia (UNOSOM II), namely, the
"facilitation of humanitarian assistance and the
restoration of law and order, and of national
reconciliation in a free, democratic and sovereign
Somalia ...". (Security Council resolution 865 (1993),
para. 4.)
As for Liberia and Rwanda, which have for a number
of years been arenas of cruel, fratricidal upheavals, Togo is
pleased to see that, thanks to the courage, farsightedness and
determination of the parties concerned, there are finally some
indications of genuine prospects for a final settlement of
those conflicts through, respectively, the Cotonou and
Arusha Agreements.
In the case of Liberia, in particular, my delegation
welcomes the arrangements made by the Economic
Community of West African States (ECOWAS) and the
United Nations for the implementation of the Agreement of
25 July so that the people of Liberia can once again live in
peace and security and set about rebuilding their country in
regained national unity.
In that connection, we believe that the role to be played
by the United Nations Observer Mission in Liberia
(UNOMIL), established by the Security Council on 22
September of this year, will be a very decisive one.
With regard to the situation in Western Sahara, Togo
welcomes the efforts of the Secretary-General as set forth in
his report of 28 July 1993 (S/26185) on that question and
urges him to pursue dialogue with the parties to the conflict
in order to achieve implementation of the United Nations
settlement plan.
There are other regions of the world in which conflicts
also demand our attention and call for further efforts on our
part to come up with adequate solutions.
In the case of the Middle East and the Israeli-Arab
conflict, Togo welcomes the signing of the agreement on
mutual recognition between Israel and the Palestine
Liberation Organization (PLO) and hails it as an important
first step towards peace in the region. Today, that
agreement and the one relating to Palestinian autonomy in
the Gaza Strip and Jericho are indications that things are
finally on the right track. My country is more than ever
convinced that only the final settlement of the Palestinian
problem can lead to peace in the region.
True, there is still a long way to travel down the road
to peace. In reaching that goal, the protagonists, both Arab
and Israeli, need our material and moral support. The
consolidation of the process that has been set in motion
depends on the international community’s ability to respond
effectively and urgently to the economic and social
development needs of the West Bank and Gaza Strip, for
only viable development can ensure lasting peace in the
region.
As for the situation in Bosnia and Herzegovina, I
should like, on behalf of the Togolese Government, to repeat
here our hope for the success of all the initiatives taken by
all sides to end the tragedy in that country. No one in the
world can sleep peacefully in the knowledge of the anguish
of the innocent victims of that conflict. To the protagonists
we say: Enough! Enough of dying! Be flexible, be
reasonable.
28 General Assembly - Forty-eighth session
Finally, with regard to Cambodia, Togo welcomes the
inestimable peace-keeping efforts made by the United
Nations Transitional Authority in Cambodia (UNTAC),
which made it possible for free and democratic elections in
that country, under United Nations auspices, to be held in
May 1993.
The various conflicts that beset the world are directly
related to the arms race. All countries are in duty bound to
increase their efforts to halt that race. At stake are the
survival of mankind and national, regional and international
peace and security.
General and complete disarmament - genuine
disarmament - for which all mankind so ardently hopes,
requires a substantial contribution from all Member States
and the creation of appropriate structures. In this
connection, the action of the United Nations in this area
should be stepped up in order that the objectives of
disarmament can be achieved. The mission of the Regional
Disarmament Centres should be viewed in the same context.
It is essential that they be made more operational by
providing them with adequate human, material and financial
resources to enable them fully to discharge their duties.
The effectiveness of our Organization obviously
depends on restructuring and revitalizing it. My delegation,
while welcoming the efforts already exerted in this
connection, believes that a review of the Charter is an
imperative need in order to enable all the organs of the
United Nations to participate fully in the implementation of
its purposes and principles.
The time has come for the Organization to hew more
closely to the spirit of the Charter. My delegation therefore
warmly welcomes the proposals that there should be a
rethinking of the membership of the Security Council with
a view to its expansion. In that endeavour it is important
that serious consideration be given to equitable geographical
representation of various regions so as to endow the
universal Organization with a broader international consensus
that would provide a solid basis for its actions and make it
more dynamic, more active and more efficient.
As far as relations between States are concerned, the
Government of Togo, in keeping with its policy of openness,
dialogue and concerted action, firmly adheres to the
principles of non-interference in the internal affairs of States
and the non-use of force. Furthermore, we believe that,
given the present state of international relations, the
Organization should help its Members to create domestic
conditions that can contribute to the elimination of tensions
capable of leading to war either within or between States.
It was in that spirit that we welcomed last year the
highly pertinent recommendations formulated by the
Secretary-General in his report, "An Agenda for Peace",
which were aimed at the maintenance and restoration of
international peace and security. Today more than ever
before, the United Nations must strengthen its capacity to
maintain and preserve that peace and security, to ensure
respect for human rights and to promote economic and social
progress.
The economic and social gap between rich and poor
countries is growing wider by the day, and the economies of
the developing countries, particularly the least developed
among them, are prey to chronic recession.
In Africa the situation is even more tragic. The peoples
of Africa, already the victims of undernourishment, famine
and all kinds of other ills, are also bearing the full brunt of
the constant decrease in export prices, the continuous
deterioration of terms of trade, the obstacles imposed on
trade, and the burden of indebtedness.
In the area of international trade, relationships are ruled
by the law of the jungle. The persistence of protectionism
and the adoption of Draconian measures against exports
from developing countries continue to hamper the efforts
they are making to achieve growth through exports.
In the light of what I have just said, it is urgent for the
international economic environment to be improved by
designing a more open and transparent trading system. The
system will have to protect and support the trading
relationships of the third world countries with the
industrialized countries and, moreover, make it possible for
countries with weak economies to come away from the
sidelines and be fully integrated into the world economy.
My Government therefore wishes trade liberalization to
lead to the establishment of principles of fair play that would
impel the countries of the North to buy the South’s products
at remunerative prices. Towards this end, it is our hope that
the multilateral negotiations of the Uruguay Round will take
into account the concerns of the third world.
The debt problem remains a source of serious concern
for the African States, which are already being sorely tried
by the effects of the world economic crisis. Africa, which
Forty-eighth session - 4 October l993 29
is allocating more than half its income to servicing its debt,
as required by the structural adjustment programmes, has
been struggling for more than a decade now under an
economic shock therapy that leaves it no chance of success.
Unfortunately, the many initiatives that have been taken to
promote our countries’ development have so far not had
positive results, as most of them have been implemented
only half-heartedly. This is particularly true of the United
Nations New Agenda for the Development of Africa in the
1990s and the Paris Programme of Action for the Least
Developed Countries for the 1990s.
In view of these considerations, my delegation would
like to recall that it is for the international community to
adopt steps designed to alleviate the debt burden. These
steps should include, inter alia, writing off debt for
developing countries or, failing that, reducing it substantially,
making repayment conditions more flexible, and setting up
and paying into a diversification fund to transform the
commodities sector and stimulate economic growth in
Africa. There should also be a call for a considerable
increase in official development assistance.
As the 1980s were a lost decade for Africa, during the
1990s the industrialized countries should agree to an increase
in financial flows to the poorer countries sufficient to
support their activities and programmes for development,
economic expansion and diversification, because it is a
shame to see aid levels falling just when the African
countries are making major efforts to promote democracy
and manage their economies in a sound and rigorous
manner. Of course, no one opts for democracy in the
expectation of preferential treatment, but particular attention
should be paid to our countries, which are already shaky as
a result of the general crisis that is rocking the world.
Although we should stick to the rules of good economic
management, it would be a good thing if our countries,
which are already in trouble, were not forced to submit to
long-drawn-out economic therapies that are quite likely to
kill their efforts to become more democratic.
So, are we right to hope that the Tokyo Conference on
African development, which is going on right now, will
make it possible for us to drive it home to the major world
political and economic players that there is a crying need to
make a massive, collective effort for African recovery,
because Africa’s economy has fallen into wrack and ruin?
Forty-eight years after the Second World War, the world,
which is still characterized by an attitude, on the part of the
strong, of moral indifference and hardness of heart towards
the weak, is still living in fear of what the next day will
bring.
However, despite the tough political, economic and
social realities that all mankind is facing, we all do feel the
commonality of our peoples’ destiny and, without a doubt,
the relevance of the purpose and principles of our
Organization. Thus, we must turn the upheavals since the
end of the cold war to advantage by building a new world
order based on collective security on three levels - the
political, the economic and the humanitarian - so as to bring
about better living conditions in greater liberty.
Towards this end, the United Nations would gain by
being reformed, made more democratic and revitalized in
order to live up to its universal vocation and take up the
many challenges that a changing world is imposing on it.
